UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-4006


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONDELL HAMMONDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:10-cr-00110-FL-1)


Submitted:   August 28, 2012                 Decided:   October 18, 2012


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel A. Forehand, LAW OFFICE OF SAMUEL A. FOREHAND, P.A.,
Raleigh, North Carolina, for Appellant.    Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Yvonne V.
Watford-McKinney, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rondell     Hammonds       pled    guilty        to    being    a    felon     in

possession of a firearm, and the district court sentenced him to

163 months of imprisonment and five years of supervised release.

On     appeal,     Hammonds     alleges       the     district       court       erred    by

sentencing him as an armed career criminal, and by imposing a

five-year term of supervised release with conditions.                                For the

reasons     that     follow,     we     affirm        Hammonds’       conviction         and

sentence.

            Under     the     Armed     Career        Criminal       Act     (“ACCA”)      a

defendant is an armed career criminal and subject to a fifteen-

year     mandatory-minimum       sentence        if     he    violates          18    U.S.C.

§ 922(g)(1) (2006) and has at least three prior convictions for

violent     felonies     or     serious       drug      offenses       “committed         on

occasions different from one another.”                       18 U.S.C. § 924(e)(1)

(2006).     Hammonds contests the use of his 1997 North Carolina

conviction for discharging a firearm into an occupied property

because he was not represented by counsel for that conviction.

More    specifically,       Hammonds    argues        that,       although      he    waived

counsel in that state conviction and signed a waiver of counsel

form, such waiver was not done knowingly and intelligently.

            We     conclude     that    Hammonds       has    failed       to    meet     his

burden of showing the invalidity of his prior conviction with

state      court      records      or     corroborating              testimony           from

                                          2
disinterested witnesses,             as required to prevail on this claim.

United   States      v.    Jones,    977    F.2d       105,    109   (4th   Cir.   1992);

United States v. Davenport, 884 F.2d 121, 124 (4th Cir. 1989).

Moreover, we note that the district court examined the record,

United States v. Gallop, 838 F.2d 105, 110 (4th Cir. 1988), and

determined that, based on Hammonds’ extensive criminal history,

he knowingly and intelligently waived his right to counsel in

the state conviction.             The record as a whole must demonstrate

voluntary, knowing, and intelligent waiver.                          We have held that

no   particular      interrogation         of    the    defendant      is   required     in

order for him to waive counsel, United States v. King, 582 F.2d

888, 890 (4th Cir. 1978), and our examination of the entire

record reveals no reversible error.

              Next, Hammonds contests the imposition of his five-

year   term    of    supervised      release          and    challenges     some   of    the

conditions imposed with the term.                      District courts have broad

latitude      to    impose      conditions       on    supervised      release     and   we

normally    review        any   conditions       of    supervised      release     for   an

abuse of discretion.             United States v. Armel, 585 F.3d 182, 186

(4th Cir. 2009); United States v. Dotson, 324 F.3d 256, 259, 260

(4th Cir. 2003).          Moreover, probation officers are authorized to

manage     aspects        of    sentences       and     to    supervise      persons     on

supervised release with respect to all conditions imposed by the



                                             3
district court.     18 U.S.C. §§ 3602, 3603 (2006); United States

v. Johnson, 48 F.3d 806, 808 (4th Cir. 1995).

           As   conceded   by    appellate   counsel,    however,   Hammonds

must establish plain error in the district court’s imposition of

his term of supervised release and the conditions imposed on

that term.      We conclude that Hammonds has failed to meet the

demanding burden of establishing plain error for his term of

supervised release or the imposed conditions.            See United States

v. Olano, 507 U.S. 725, 731–32 (1993).

           Accordingly,     we     affirm    Hammonds’    sentence.      We

dispense   with   oral     argument    because   the     facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      4